DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 28 of U.S. Patent No. 10,448686. Although the claims at issue are not identical, they are not patentably distinct from each other because current independent claim 1 is near verbatim to patented claim 5 and is only different in that current claim 1 is broader than patented claim 5 as the only difference is that it omits the specifically recited compositional percentages for the resin-solution’s components.    Independent claim 8 is near verbatim to patented claim 7.  Current claim 8 is broader than patented claim 7 in that it omits the specifically recited compositional percentages for the donning facility coating components.  Claim 8 includes additional functional limitation, “such that no visible residue is left on the hand of the user”.  This functional limitation is already disclosed/taught by patented claim 7’s statement, “the donning-facilitating coating comprising 1 part of a polyurethane resin-containing solution, 20-25 parts of water, and 0.006 parts of a modifier configured to retain the polyurethane resin-containing solution on the interior surface of the glove when the donning-facilitating coating is contacted by the hand of the user…”.  The modifier is fully disclosed and the modifier is disclosed as retaining the polyurethane resin-containing solution on the interior surface of the glove when it contacts the hand.  Therefore there is no transference to the hand and no residue on the hand.  
A more specific/“species” always anticipates a broader genus and therefore establishes a prima facie case of obviousness that one of ordinary skill in the art of glove design and manufacture prior to filing the invention would have been able to produce a known genus from that of a known species.
The claims correlate as per the table inserted here:
Current claim 
Patented claim(s) from 10448686
1
5 broader by omitting the specifically recited compositional percentages for the resin-solution’s components
2
2 verbatim
3
9 verbatim
4
10 verbatim 
5
Recited in claim 1
6
Recited in claim 11
7
6 verbatim
8
7 broader by omitting the specifically recited compositional percentages for the donning facility coating components
9
8 verbatim
10
9 verbatim
11
11 verbatim
12
Recited in claim 7; .006 is a data point within the claimed range fully anticipating/disclosing the claimed range.
13
Recited in claim 11
14
12 verbatim
15
11 verbatim
16
13 verbatim
17
Recited in claim 11
18
7; ‘shellac’ is equivalent to ‘wax’


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732